Citation Nr: 0203983
Decision Date: 02/28/02	Archive Date: 05/09/02

DOCKET NO. 99-17 928               DATE FEB 28, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUE 

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a low back
disability. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to January
1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from the February 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

FINDINGS OF FACT

1. By decision dated June 1980, the RO denied the veteran's claim
of entitlement to service connection for a low back disability.

2. The evidence associated with the claims file subsequent to the
June 1980 denial bears directly and substantially upon the specific
matter under consideration and must be considered to decide fairly
the merits of the claim.

CONCLUSIONS OF LAW

1. The RO's June 1980 decision denying entitlement to service
connection for a low back disability is final. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 20.302, 20.1103 (2001).

2. The evidence received since the June 1980 rating decision is new
and material, and the requirements to reopen the veteran's claim of
entitlement to service connection for a low back disability have
been met. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (2001).


2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that the RO identified the issue presently on
appeal as entitlement to service connection for a low back
disability. However, as the veteran's claim was previously
considered and denied by the RO, as explained below, the Board
finds that the issue is whether new and material evidence has been
submitted to reopen a claim of entitlement to service connection
for a low back disability. Further, the RO provided the pertinent
laws pertaining to new and material evidence in its June 1999
Statement of the Case. Accordingly, the Board will proceed with an
analysis of whether the veteran has presented new and material
evidence.

As a preliminary matter, the Board observes that statutory and
regulatory changes have been made pertaining to the definition of
new and material evidence and the VA's duty to assist the veteran
in obtaining such evidence. 38 U.S.C.A. 5103A (West Supp. 2001); 66
Fed Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). However, these provisions are
applicable only to claims filed on or after August 29, 2001.
Therefore, as the veteran's claim was filed prior to that date, the
Board will not address those statutory and regulatory changes in
this decision.

The veteran's claim of entitlement to service connection for a low
back disability has been previously considered and denied by the
RO. A March 1974 rating decision initially denied service
connection for a low back disability because the veteran had not
submitted evidence of a current disability. The veteran was
notified of the March 1974 decision and provided with his appellate
rights, but he did not appeal the decision. In June 1980, the RO
again denied service connection for a low back disability, finding
that the veteran had submitted no new and material evidence in
support of his claim. The veteran was notified of the June 1980
decision and provided with his appellate rights, but he did not
appeal the decision.

Because the veteran did not file a Notice of Disagreement to the
RO's June 1980 determination, that determination is final. 38
U.S.C.A. 7105(a), (b)(1), (e) (West

3 -

1991); 38 C.F.R. 20.302, 20.1103 (2001). Once an RO decision
becomes final under 38 U.S.C.A. 7105(a) (West 1991), absent the
submission of new and material evidence, the claim may not
thereafter be reopened or readjudicated by the VA. 38 U.S.C.A. 5108
(West 1991); 38 C.F.R. 3.156(a) (2001); Suttmann v. Brown, 5 Vet.
App. 127, 135 (1993). The Board must review all evidence submitted
since the claim was finally disallowed on any basis. See Evans v.
Brown, 9 Vet. App. 273, 285 (1996).

The veteran's claim for service connection may be reopened provided
the veteran submits new and material evidence. The issue of whether
evidence is "new and material" is analyzed under 38 C.F.R. 3.156(a)
(2001). Reviewing a final decision based on new and material
evidence involves several steps. See Elkin v. West, 12 Vet. App.
209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

First, the Board must determine whether the evidence submitted
since the prior decision is new and material, which will be
discussed below. If the Board finds that no such evidence has been
offered, that is where the analysis must end. Butler v. Brown, 9
Vet. App. 167, 171 (1996). If new and material evidence has been
presented, the claim is reopened and it must be determined whether
VA's duty to assist under 38 U.S.C.A. 5107(a) has been fulfilled.
If so, the Board may evaluate the merits of the claim. See Winters
v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. Gober, revd on
other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered to decide fairly the merits of the claim. 38 C.F.R.
3.156 (2001); see also Hodge, supra. Further, when determining
whether the claim should be reopened, the credibility of the newly
submitted evidence is presumed. Justus v. Principi, 3 Vet. App.
510, 513 (1992).

4 -

The relevant evidence that was of record at the time of the RO's
June 1980 denial consisted of the veteran's service medical records
and his DD Form 214 (Report of Transfer or Discharge). The service
medical records show that the veteran complained of lumbosacral
pain in January 1969 after he fell on ice. Bilateral spasms of the
paraspinal muscle groups were observed and the veteran was
hospitalized for approximately five days. He was diagnosed with low
back strain and an x-ray was performed the following month. The
separation examination of January 1970 made no objective findings
but reported a history of the above- described back strain as well
as a back injury in 1967 due to a mine explosion in Vietnam. The
veteran's DD 214 confirmed that he served in Vietnam from March
1967 to January 1968 and that he was awarded the Purple Heart.

The pertinent evidence that has been associated with the claims
file since the RO's June 1980 denial includes a January 1998 report
from Chauncey A. Wilkins, M.D.; the report of a January 1998 Social
Security Administration determination; a March 2001 report from
Eric M. Clements, D.C.; VA clinical record from 1998 to 2000; and
the transcript of the veteran's March 2001 hearing before the
Board.

Dr. Wilkins stated that he initially saw the veteran in April 1996
for a back injury the previous month while moving boxes. The
veteran was diagnosed with lumbar strain with sacroiliitis. The x-
ray report, myelogram, and CT scan were negative. The veteran
continued to have pain through July 1997 and Dr. Wilkins believed
that the likelihood of further improvement was very poor. The
veteran believed that his back problem originated with an injury
during active service. Dr. Wilkins stated that it was a known fact
that recurrent back pain from an initial illness was a distinct
possibility.

The Social Security Administration decision found that the veteran
had injured his back in March 1996 and that he had undergone
surgery for a herniated disc at the L5-S1 level in 1989. The Social
Security Administration found that the veteran was disabled as of
March 1996 due to residuals of neck and back surgery, degenerative
disc disease with radiculopathy, and diabetes.

5 -

Dr. Clements stated that he first treated the veteran in 1996 due
to a back injury that had occurred at his place of employment. The
veteran presently had chronic low back pain with flare-ups of
paraspinal muscle spasms, Joint irritation, and disc inflammation.
The veteran was diagnosed with lumbar osteoarthritis and low back
syndrome. The veteran reported that he originally had low back pain
in service while loading munitions onto a tank. Dr. Clements opined
that the veteran originally hurt his back in service and now had
acute flare-ups of a chronic condition.

The VA clinical records show that the veteran complained of low
back pain from August through December 1998. He was diagnosed with
degenerative disc disease and received an epidural injection in
August 1998. An MRI of the lumbar spine performed in January 1999
identified moderate to severe degenerative facet disease at L4-L5,
spinal stenosis at L3-L4, mild central disc protrusion at L4-L5,
and signs of previous laminectomy at L4-L5. The veteran presented
in April 1999 with complaint of low back pain for the past three
years. Examination noted some tenderness over L5-S I and he was
assessed with degenerative disc disease.

During his hearing before the Board, the veteran testified that he
injured his back in September 1967 in Vietnam when he ran over a
land mine. He received a Purple Heart for his injuries. He later
reinjured his back in service in January 1969 when he was loading
munitions and slipped on ice. He received medical care shortly
following his discharge from service but he said that the records
were no longer available. He then had back surgery for a herniated
L5-S I disc in 1989, and reinjured his back at work in 1996.

The Board finds that the evidence submitted since the RO's last
final denial is new and material in that it bears directly and
substantially upon the specific matter under consideration and must
be considered to decide fairly the merits of the claim.
Specifically, since the RO's last final denial, the veteran has
presented evidence of a current low back disability and medical
opinions that relate the current disability to his in-service
injury. The Board finds this evidence to be new and material in
that it establishes a current diagnosis and a possible relationship
to service. Accordingly, the claim is reopened and, to that extent,
the appeal is granted.

6 -

ORDER

New and material evidence having been submitted, the claim of
entitlement to service connection for a low back disability is
reopened.

CHARLES E. HOGEBOOM 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

    These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

      In the section entitled "Representation before VA," filing
a 44 Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

7 -



